Appeal by the appellant wife from a judgment of divorce in favor of the respondent. Giving full credence to the evidence most favorable to the respondent, it indicates opportunity to commit adultery. The alleged corespondent is not identified and there is no proof of intimacy between appellant and the unknown man, or of desire or purpose to commit adultery. The judgment should be reversed and the complaint dismissed. (Pollock v. Pollock, 71 2ST. Y. 137; Graham v. Graham, 157 App. Div. 52; Nottingham V. Nottingham, 209 App. Div. 459; Bolfe v. Bolfe, 244 App. Div. 863.) Judgment reversed on the law and facts and complaint dismissed, with costs of the action and costs and disbursements of this appeal to the appellant against the respondent. The court reverses Findings of Fact numbered 3, 4 and 5, and disapproves the Conclusion of Law. Hill, P. J., Heffernan, Foster and Lawrence, JJ., concur; Brewster, J., dissents.